UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-7669


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

JOHN D. RIDDICK, SR.,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Arenda Wright Allen, District
Judge. (2:00-cr-00067-AWA-2)


Submitted:   January 23, 2013             Decided:   February 6, 2013


Before KING, GREGORY, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John D. Riddick, Sr., Appellant Pro Se. Kevin Michael Comstock,
OFFICE OF THE UNITED STATES ATTORNEY, Joseph Evan DePadilla,
Assistant  United  States   Attorney,  Norfolk,  Virginia,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          John   D.    Riddick,    Sr.,     appeals   the    district    court’s

order denying    his   motion     for   reduction     of    sentence    under   18

U.S.C. § 3582(c)(2) (2006).             We have reviewed the record and

find no reversible error.         Accordingly, we affirm the district

court’s order.        United States v. Riddick, No. 2:00-cr-00067-

AWA-2 (E.D. Va. Sept. 14, 2012).            We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                                        AFFIRMED




                                        2